Citation Nr: 0805204	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  02-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 3, 
2001, for a 60 percent disability rating for lumbar 
degenerative disc disease with hyperlordosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from April 1994 to 
October 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted an increased (40 percent) 
disability rating for the veteran's service-connected low 
back disability effective from January 3, 2001. 

In October 2004 and in February 2007, the Board remanded the 
case to the RO for additional development.  In a May 2007 
rating decision, the RO assigned a 60 percent disability 
rating effective from January 3, 2001.  The veteran now seeks 
an effective date earlier than January 3, 2001, for the 60 
percent rating and the issue as shown on page 1 has been 
changed to reflect the 60 percent rating.    


FINDINGS OF FACT

1.  The RO denied a claim for an increased rating for the 
lumbar spine in a July 1999 rating decision.

2.  The veteran did not appeal the July 1999 rating decision 
nor has she raised the issue of clear and unmistakable error 
(CUE) in that decision.

3.  The RO received the veteran's claim for an increased 
rating on January 3, 2001.

4.  No treatment report showing an increase in disability and 
dated between January 3, 2000, and January 3, 2001, has been 
received.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 3, 
2001, for a 60 percent rating for lumbar spine degenerative 
disc disease with hyperlordosis are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.400 (o) (2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by way of a letter sent to the claimant 
in March 2007, which addressed all notice requirements.  The 
letter mentions what evidence is required to substantiate the 
claim, the claimant's and VA's duty to obtain this evidence, 
and asks the claimant to submit relevant evidence in her 
possession.  

VA also provided the additional notices recommended by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2007.  
Any timing error has been cured by new notification followed 
by readjudication of the claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (timing error may be cured by a 
new notification followed by readjudication of the claim).  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board remanded the case to search for additional treatment 
reports.  Neither the claimant nor her representative has 
identified, nor does the record indicate, that any additional 
evidence is necessary for fair adjudication of the claim.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

The veteran requested an increased rating in June 1999 and 
that claim was denied in a July 1999 rating decision.  At 
that time, the disability was service-connected and rated 20 
percent.  No revision to the June 1999 decision may be made 
absent CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k).  The 
veteran has not alleged CUE in that or prior final decisions 
on the matter.  Therefore, evidence received since the June 
1999 decision is the only evidence that may be considered in 
this claim.  

The veteran requested an increased rating in January 2001.  
The RO received this claim for an increase on January 3, 
2001.  Thus, the date of the claim is established as January 
3, 2001, unless there is a medical report showing an increase 
in disability during the one-year period prior to that date.  
The next question is whether such a medical report exists.  
That is, whether a medical report, VA or otherwise, shows 
that an increase in disability was factually ascertainable 
within the one year period prior to January 3, 2001. 

The only medical reports found that are dated between January 
3, 2000, and January 3, 2001, are reports related to the 
foot.  They do not reflect an increase in severity of the 
lumbar spine disability.  Thus, January 3, 2001, remains the 
date of the claim.

Under 38 C.F.R. § 3.157 (a), any medical report can be used 
as the date of claim if that report relates to lumbar spine 
treatment, and if that report was received by VA within a 
year of the application for an increased rating, and if a 
formal claim for compensation has been allowed, or disallowed 
for the reason that the disability is not compensable in 
degree.  38 C.F.R. § 3.157 (b).  

In this case, formal claims for compensation had been earlier 
allowed; however, no report relating to lumbar spine 
treatment dated within the one-year period prior to January 
3, 2001, was received by VA.  Thus, the effective date 
provisions set forth at 38 C.F.R. § 3. 157 are not useful in 
this case.

The veteran testified before an RO hearing officer in March 
2003 and at a videoconference before the undersigned Veterans 
Law Judge in August 2004; however, she did not assert CUE in 
a prior decision, nor did she claim relevant medical 
treatment during the one-year period prior to January 3, 
2001.  Rather, she asserted that X-rays dated in 1999 should 
serve as a basis for an earlier effective date.  As explained 
above, however, only medical reports dated within a year of 
January 3, 2001, may be considered.   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an earlier effective date is 
therefore denied.  


ORDER

An effective date earlier than January 3, 2001, for a 60 
percent rating for lumbar degenerative disc disease with 
hyperlordosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


